IRVING CYPEN, Circuit Judge.
This cause came on before me, on appeal from a conviction in the Dade County metropolitan court, on a charge of driving under the influence of narcotics.
The court, having heard from counsel for the appellant and the county, finds that one of the witnesses for the county, a police officer, making an investigation as such police officer, was permitted to testify as to what the appellant told him following the accident which resulted in the charge and conviction herein, in answer to questions by the police officer.
This was error as section 317.17, Florida Statutes, provides that no such report shall be used as evidence in any trial, civil or criminal. The appellant has cited a number of cases supporting this principle of law and the law is too well settled to permit dispute on this point. The county contends it was not harmful error but this court thinks otherwise.
It is therefore ordered that the conviction, judgment and sentence of the metropolitan court is reversed and a new trial ordered with all costs taxed against the appellee.